Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/727,990 and RCE filed on 02/16/2022. Claims 1, 3 and 5-10 have been amended. Claims 2 and 4 have been canceled.  Claims 1, 3 and 5-10 remain pending in the application.

Claim Objections
2.  Claim 9 is objected to because of the following informalities:  Claim 9 depends on canceled claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.  Claim 10 recites the limitation "the charging section" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
4.  Claims 1, 3 and 5-9 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
5.  The prior art of record fails to teach or suggest or render obvious: a 

6. Claim 10 is rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in a form avoiding above rejection.
	
Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NAUM LEVIN/          Primary Examiner, Art Unit 2851